DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/18/2020 for application number 16/588,494. 
Claims 1, 5-11 and 15-20 are pending.  Claims 1 and 11 are independent claims.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KP 10-2019-0039510, filed on April 4, 2019.

Response to Arguments
Applicants’ amendments to independent claims 1 and 11 have been fully considered, but are moot because the claims were amended by the applicant. Therefore, the scope of claims 1 and 11 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Response to Amendments
Applicants’ amendments to independent claims 1 have been fully considered and persuasive.  Therefore, the 35 U.S.C. 112(b) rejections for claims 1-10 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy  (USPGPUB 2016/0173293; hereinafter Kennedy) in view of Cambridge et al. (USPGPUB 2020/0099748; hereinafter Cambridge).

As to independent claim 1, Kennedy discloses an infotainment apparatus of a vehicle comprising:
[Fig. 1, control device 12];
a memory [Fig. 1, memory 42];
a display [Fig. 1, display 20];
a controller configured to:
receive relative location information of an Internet of Things (loT) devices [Fig. 1, Para 0012 - The control device 12 may comprise a communication unit 22 configured to receive a registration signal 24 from a network-enabled appliance 14 in the environment 18. The communication unit 22 may include some of the sensors 16 or may comprise its own sensors to receive communication combined with a transmitter to send communication; Para 0015 - The control device 12 may sense an IR signal with one of the sensors 16 that is an IR sensor and use the cameras to pinpoint the location of the network-enabled appliance 14 that sent the IR signal] included in a predetermined space [Fig. 2, Para 0021 - As the user scans the room, the control device 12 may gather the spatial information and register the network-enabled appliances 14 in the room] from an external device [Para 0011 - The sensors 16 may be integral to the control device 12, or they may be independently manipulable. The at least one sensor 16 may comprise at least one depth camera and/or color camera],
generate a virtual space based on relative location information of the first loT device [Fig. 2, Para 0013 - The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14], predetermined size data of the first IoT device stored in the 
dispose icons of the plurality of loT devices in the virtual space [Para 0022 - The automation program 34 may be configured to generate a digital map 54 of the environment 18 with the spatial information and place a representation of each network-enabled appliance 14 on the digital map 54 based on the respective 3D position], and
control the display to display a Graphic User Interface (GUI) of the virtual space in which the icons are displosed [Fig. 2 and 3; Para 0022 - The GUI 56 containing the map 54 may be displayed on the on the display 20 of the control device 12. The room label 58 indicates that the GUI 56 in this example shows the living room. The GUI 56 shown includes graphical representations of the smart blinds, smart television, thermostat, and outlet on the map 54. The representations may be highlighted, brightened, outlined, or otherwise emphasized for ease of recognition].
Kennedy does not appear to teach:
identify a first IoT device located at a farthest distance from a relative origin coordinate among the plurality of IoT devices on the relative location information of the plurality of IoT devices,
generate a virtual space based on relative location information of the first loT device, predetermined size data of the first IoT device stored in the memory, and a predetermined distance between an outer line of the virtual space and an edge line of an icon of the first IoT device stored in the memory, 

identify a first IoT device located at a farthest distance from a relative origin coordinate among the plurality of IoT devices on the relative location information of the plurality of IoT devices [Para 0033 - a computing device can recognize an IoT device in the field of view of a captured image and/or frame by analyzing the image or frame and matching spatial information within the image or frame with predetermined spatial information associated with the IoT device; Para 0040 - a computing device can use the received position information and the motion information to map the computing device and IoT device(s) to a coordinate system (e.g., a coordinate system relative to the device as an origin, a coordinate system relative to the field of view of the device, an absolute coordinate system relative to the device and the IoT device(s) around a common origin, and/or any other suitable coordinate system). The computing device can then determine one or more IoT devices that are within a field of view of the computing device, and corresponding position(s) of the IoT device(s) relative to the field of view of the computing device – Examiner notes:  Cambridge teaches recognizing IoT devices and their positions on a relative coordinate system based on a common origin.  It is obvious to the ordinary skill in art to understand that the Cambridge system identifies a IoT device that is the farthest distance away based on such information],
generate a virtual space based on relative location information of the first loT device, predetermined size data of the first IoT device stored in the memory, and a predetermined distance between an outer line of the virtual space and an edge line of [Para 0038  - a computing device can determine position information (e.g., a position, an orientation, a size, and/or any other suitable information) for each of the recognized IoT devices; Para 0039 - the position information for each IoT device and/or the motion information of the computing device can be mapped to a coordinate system, such as a coordinate system relative to the computing device as an origin, a coordinate system relative to the field of view of the computing device, an absolute coordinate system relative to the computing device and the IoT device(s) around a common origin, and/or any other suitable coordinate system. In some embodiments, the coordinate system can correspond to the real space and/or a virtual space – Examiner notes that the coordinate system relative to the virtual space can indicate a distance between outer line of the virtual space and an edge line of an icon of the first IoT device], 
It would have been obvious to one of ordinary skill in art, having the teachings of Kennedy and Cambridge at the time of filing, to modify a 3D mapping of Internet of things (IOT) devices taught by Kennedy to include the concept of indicating a security status of an Internet of Things device taught by Cambridge to overcome a problem of determining whether connection and interaction with these IoT devices are safe [Cambridge, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of indicating a security status of an Internet of Things device taught by Cambridge to overcome a problem of determining whether connection and interaction with these IoT devices are safe [Cambridge, Para 0002].
	
As to dependent claim 5, Kennedy and Cambridge teach the infotainment apparatus according to claim 1.
Kennedy further teaches: wherein the controller is configured to generate at least one of the virtual space or the icons of the plurality of loT devices as a three dimensional image or a two dimensional image [Fig. 3, Para 0022 - The automation program 34 may be configured to generate a digital map 54 of the environment 18 with the spatial information and place a representation of each network-enabled appliance 14 on the digital map 54 based on the respective 3D position].

As to dependent claim 6, Kennedy and Cambridge teach the infotainment apparatus according to claim 1.
Cambridge further teaches: wherein the controller is configured to control the display to display a menu related to an operation of a second IoT device corresponding to an icon selected among the icons based on a user input [Para 0076 - a computing device can display information related to the given IoT device in response to receiving the user input. For example, in some embodiments, a computing device can display a menu via the interface providing, for selection by a user, one or more actions to be performed in association with the given IoT device].


As to dependent claim 7, Kennedy and Cambridge teach the infotainment apparatus according to claim 6.
[Para 0075 - a computing device can perform one or more actions associated with the given IoT device in response to receiving the user input. For example, in some embodiments, a computing device can cause an aspect of the IoT device (e.g., firmware, software, security protocols, passwords, and/or any other suitable code of the given IoT device) to be updated, such as by transmitting one or more signals to the given IoT device, to one or more other IoT devices, and/or to any other suitable computing device(s) to cause the aspect of the given IoT device to be updated].

As to dependent claim 10, Kennedy and Cambridge teach the infotainment apparatus according to claim 1.
Kennedy further teaches: wherein the controller is configured to generate the icons based on actual images of the plurality of loT device [Fig. 3, Para 0022 - The map 54 may be a computer graphics simulation, stitched image data captured by the cameras of the control device 12].

As to independent claim 11, the claim is substantially similar to claim 1 and is rejected on the same ground.


As to dependent claim 15, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 10 and is rejected on the same ground.

Claim 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy  (USPGPUB 2016/0173293; hereinafter Kennedy) in view of Cambrige, further in view of Fowe (USPGPUB 2020/0204649; hereinafter Fowe).

As to dependent claim 8, Kennedy and Cambridge teach the infotainment apparatus according to claim 1.
Kennedy and Cambridge do not appear to teach: wherein, when there are a plurality of predetermined spaces, the controller is configured to generate a GUI of a plurality of virtual spaces corresponding to the plurality of predetermined spaces.
However, Fowe teaches in the same field of endeavor:
[Fig. 3C, Para 0077 - query from the user 352 about AR events near me 358, the map with AR events 360, a first location 362, a second location 364 and a third location 366 for AR events near the location of the user 352, a museum 368, a plurality of wall arts, such as an art frame 370].
It would have been obvious to one of ordinary skill in art, having the teachings of Kennedy, Cambridge and Fowe at the time of filing, to modify a 3D mapping of Internet of things (IOT) devices taught by Kennedy and a method for indicating a security status of an Internet of Things device taught by Cambridge to include the concept of location enabled augmented reality system and method for interoperability of AR applications taught by Fowe to improve the existing AR applications that may be monolithic as the AR applications may not be able to interact with each other through a platform or communication protocol [Fowe, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of location enabled augmented reality system and method for interoperability of AR applications taught by Fowe to improve the existing AR applications that may be monolithic as the AR applications may not be able to interact with each other through a platform or communication protocol [Fowe, Para 0003].


As to dependent claim 9, Kennedy, Cambridge and Fowe teach the infotainment apparatus according to claim 8.
Fowe further teaches: wherein the controller is configured to control the display to selectively display the GUI of the plurality of virtual spaces in response to a user input [Fig. 3C, Para 0081 - The user 352 may choose to visit the art exhibition in the third location 366 where the museum 368 may be situated. These days, museums make efforts to explore different ways to better connect with the public. The user 352 may experience a rich view of the artwork 370 through a special layer of the augmented reality browser by use of the smartphone 352].

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 9 and is rejected on the same ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US PGPUB 2017/0134553) teaches a controller configured to displaying stored images of Internet of Things (IoT) devices and controlling their operation based on user input.
Kocharlakota et al. (US PGPUB 2020/0005542) teaches providing a personalized augmented reality display in the camera field of view.

Weising et al. (US PGPUB 2014/0002359) teaches generating a interactive virtual space based on determining a relative position of devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (572) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176